DETAILED ACTION
	This office action is in response to the filing of the RCE on 12/16/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/16/2021 has been entered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang et al. (US 2009/0224335).
Regarding claim 1, Chang et al. teaches a semiconductor structure, comprising (Figure 3A - 3D): a substrate 8; an active area including a channel region and two source/drain regions 12/14, the channel region being sandwiched between the two source/drain regions 12/14, wherein the two source/drain regions 12/14 includes a source region 12 and a drain region 14; an insulation region 20 surrounding the active area from a top view; and a dielectric layer 30 disposed across the channel region from the source region 12 to the drain region 14, wherein the dielectric layer is over and covering a first interface 21 between the insulation region 20 and the source/drain regions 12/14; wherein a second interface 23 between the insulation region and the source region is perpendicular to the first interface 21, and a portion of the second interface 23 is free from being covered by the dielectric layer 30; and a third interface 24 between the insulation region 20 and the drain region 14 is perpendicular to the first interface 21, and a portion of the third interface 24 is free from being covered by the dielectric layer 30.
Regarding claim 4, Chang et al. teaches that the dielectric layer 30 includes silicon oxide, silicon nitride, or silicon oxynitride (Paragraph 0070).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2013/0299919) in view of Kim (US 10,797,134) and Wieczorek et al. (US 2002/0056879).
	Regarding claim 1, Chen et al. teaches (Figure 8) a semiconductor structure, comprising: a substrate 20; an active area including a channel region and two source/drain regions 44/46, the channel region being sandwiched between the two source/drain regions 44/46, wherein the two source/drain regions includes a source region 44 and a drain region 46; an insulation region 22 surrounding the active area from a top view (see also Figure 6B); and a dielectric layer 50B and 50A disposed over and covering a first interface 44B/46B (see also Figure 5B) between the insulation region 22 and the source/drain regions 44/46; wherein a second interface 44A between the insulation region 22 and the source region 44 is perpendicular to the first interface 44B/46B; and a third interface 46A between the insulation region 22 and the drain region 46 is perpendicular to the first interface 44B/46B.
Chen et al. does not show that the dielectric layer is disposed across the channel region from the source region to the drain region.  Instead, Chen et al. shows that there is a stripe opening in the dielectric layer 50 to the gate structure 34 (for instance, Figure 6A - 6B) for a stripe shaped silicidation of the gate.  Kim shows that a gate 130 can be silicided 152 on only a portion of the gate (see for instance Figures 1A - 1C) where the silicide portions of the gate, source, and drain seem to share some dimensions.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen et al. such that the silicidation of the gate is more localized in the manner as shown by Kim since doing so is an art recognized alternative to the stripe silicidation of the gate.  Furthermore, when the silicide portions of the source, drain, and gate share at least one dimension, the patterning of the dielectric layer 50 may be easier.  This modification provides 
Chen et al. does not teach that a portion of the second interface is free from being covered by the dielectric layer; and a portion of the third interface is free from being covered by the dielectric layer.  Wieczorek et al. shows (Figure 1d) that portions of the source and drain are electrically contacted at an interface between the isolation 102 and source/drain regions 105 by contacts 110, thereby exposing a portion of a second interface and a portion of a third interface.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen et al. such that the source and drains are electrically contacted at the second interface and the third interface since doing so may allow one to lessen unwanted electrical interaction between the source/drain contacts and the gate contact.  This modification provides that a portion of the second interface is free from being covered by the dielectric layer; and a portion of the third interface is free from being covered by the dielectric layer.
	Regarding claim 2, Chen et al. teaches at least one metal silicide feature 64/66 over and in contact with the active area.  Chen et al. does not teach that the at least one metal silicide feature extends to the second interface and the third interface, however, Wieczorek et al. teaches (Figure 1b) that a metal silicide feature 106 can extend to a second interface and third interface (interface between 105 and 102).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen et al. such that the metal silicide feature extends to the second interface and the third interface since doing so would allow more surface area for electrical contact to be made to the source and drain regions.
Regarding claim 3, Chen et al. teaches that the metal silicide feature 64/66 is free from extending to the first interface between the insulation region 22 and the source/drain regions 44/46.
	Regarding claim 4, Chen et al. teaches that the dielectric layer 50B/50A includes silicon oxide or silicon nitride (Paragraph 0016).
	Regarding claim 5, Chen et al. teaches that the metal silicide 64/66 feature laterally abuts the dielectric layer 50B/50A.
	Regarding claim 6, Chen et al. teaches a contact etch stop layer 68 over the dielectric layer 50B/50A and the metal silicide feature 64/66.
	Regarding claim 7, Chen et al. teaches a contact 74 passing through the contact etch stop layer 68 and in contact with the metal silicide feature 64/66.
	Regarding claim 8, Chen et al. teaches that the dielectric layer 50B/50A overlaps the source/drain regions 44/46 with an overlapping width W1 substantially greater than about 0.2 microns (Paragraph 0017).
	Regarding claim 9, Chen et al. does not teach the thickness of the dielectric layer, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a thickness range of about 200 to 600 Angstroms since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).
	Regarding claim 10, Chen et al. teaches a semiconductor structure, comprising (Figure 8): 
a semiconductor substrate 20; 
a gate structure 34/32 over the semiconductor substrate 20, the gate structure extending along a first direction (see also Figure 5B); 
an active area pattern in the semiconductor substrate 20, the active area pattern extending along a second direction perpendicular to the first direction, wherein the active area pattern includes a first edge 44B/46B and a second edge 44C/46C along the second direction; 
an insulation region 22 surrounding the active area pattern; 
a first dielectric strip 50 (towards top of Figure 5B at 44B) over the semiconductor substrate, wherein the first dielectric strip 50 at least directly covers an interface between the first edge of the active area pattern and the insulation region 22; and 
a second dielectric strip 50 (towards bottom of Figure 5B at 44C) over the semiconductor substrate, the second dielectric strip 50 being spaced apart from the first dielectric strip, wherein the second dielectric strip at least directly covers an interface between the second edge of the active area pattern and second insulation region 22.
Chen et al. does not teach that the first dielectric strip is wrapped around the gate structure and that the second dielectric strip is wrapped around the gate structure.  Instead, Chen et al. shows that the dielectric layer 50 has a stripe shaped opening on the gate structure 34 for silicidation.  Kim shows that a gate 130 can be silicided 152 on only a portion of the gate (see for instance Figures 1A - 1C) where the silicide portions of the gate, source, and drain seem to share some dimensions.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen et al. such that the silicidation of the gate is more localized in the manner as shown by Kim since doing so is an art recognized alternative to the stripe silicidation of the gate.  Furthermore, when the silicide 
Chen et al. does not teach that a portion of the third edge and a portion of the fourth edge are free from being covered by the first dielectric strip and the second dielectric strip.  Wieczorek et al. shows (Figure 1d) that portions of the source and drain are electrically contacted at an interface between the isolation 102 and source/drain regions 105 by contacts 110, thereby exposing a portion of a third edge and a portion of a fourth edge.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen et al. such that the source and drains are electrically contacted at the third edge and the fourth edge since doing so may allow one to lessen unwanted electrical interaction between the source/drain contacts and the gate contact.  This modification provides that a portion of the third edge and a portion of the fourth edge is free from being covered by the first dielectric strip and the second dielectric strip.
	Regarding claim 11, Chen et al. teaches a silicide layer 64 over and in contact with the active area pattern.  Chen et al. does not teach that the silicide layer extends to the third edge and the fourth edge, however, Wieczorek et al. teaches (Figure 1b) that a silicide layer 106 can extend to a third edge and a fourth edge (interface between 105 and 102).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Chen et al. such that the silicide layer extends to the third edge and the fourth edge since doing so would allow more surface area for electrical contact to be made to the source and drain regions.

	Regarding claim 12, Chen et al. teaches that the first dielectric strip and the second dielectric strip further overlap the gate structure 32/34 respectively (see portions 50 of each strip).
	Regarding claim 13, Chen et al. teaches the first dielectric strip and the second dielectric strip include silicon oxide or silicon nitride (Paragraph 0016).
	Regarding claim 14, Chen et al. teaches that the silicide layer 64 is between the first dielectric strip and the second dielectric strip.
	Regarding claim 15, Chen et al. teaches that each of the first dielectric strip and the second dielectric strip overlaps the active area pattern with an overlapping width substantially greater than about 0.2 microns (Paragraph 0017).
Regarding claim 16, Chen et al. does not teach the thickness of each of the first dielectric strip and the second dielectric strip, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a thickness range of about 10 to 1000 Angstroms since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art (In re Boesch, 205 USPQ 215, 1980).
	Regarding claim 17, Chen et al. teaches a contact etch stop layer 68 over the first dielectric strip, the second dielectric strip, and the silicide layer 64.
	Regarding claim 18, Chen et al. teaches a contact 74 passing through the contact etch stop layer 68 and in contact with the silicide layer 64.
	
Allowable Subject Matter
s 21 - 22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record neither anticipates nor renders obvious the subject matter of independent claim 21.  Claim 21 differs from claims 1 and 10 by including “a strip region of the active area pattern is free from being covered by the resist protective dielectric film, and the strip region continuously extends along the second direction from one end of the active area pattern to the other end of the active area pattern”.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 10 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUN MI KIM KING whose telephone number is (571)270-1431. The examiner can normally be reached Monday - Friday, 8:30 AM - 5:00 PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUN MI KIM KING/Examiner, Art Unit 2813                                                                                                                                                                                                        
/SHAHED AHMED/Primary Examiner, Art Unit 2813